      Case 1:20-cv-00105-KWR-SMV Document 61 Filed 08/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                 _______________________

ROBIN G. THORNTON, on behalf of
herself and others similarly situated,

               Plaintiff,

        v.                                                         No. 1:20-cv-105-KWR-SMV

TYSON FOODS, INC.; CARGILL MEAT
SOLUTIONS CORP.; JBS USA FOOD COMPANY; and
NATIONAL BEEF PACKING COMPANY, LLC,

               Defendants.

                                   CONSOLIDATED WITH:

MICHAEL LUCERO, on behalf of
himself and others similarly situated,

               Plaintiff,

               v.                                                  No. 1:20-cv-106-KWR-SMV


TYSON FOODS, INC.; CARGILL MEAT
SOLUTIONS CORP.; JBS USA FOOD COMPANY; and
NATIONAL BEEF PACKING COMPANY, LLC,

               Defendants.


                                         JUDGMENT

        Pursuant to Fed. R. Civ. P. 58, and consistent with the Memorandum Opinion and Order

filed contemporaneously herewith, the Court issues its separate judgment finally disposing of this

civil case.

        IT IS ORDERED, ADJUDGED, AND DECREED that this civil action is DISMISSED

WITH PREJUDICE.
Case 1:20-cv-00105-KWR-SMV Document 61 Filed 08/27/20 Page 2 of 2




                                2
